ALLOWABILITY NOTICE


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:
receiving a request for additional observations of the road object from the servers wherein the request is one of a plurality of requests sent by the server in response to the bounding box or the road segment defined from the geographic position of the first mobile device and the analysis of the initial observation data; and setting a collection flag in response to the request for additional observations of the road object, wherein the collection flag is configured to be deleted in response to time, distance, or collection fulfillment by a second mobile device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643